t c memo united_states tax_court lewis peter and judy hasty larson petitioners v commissioner of internal revenue respondent docket no 10315-0o1 filed date lewis peter larson and judy hasty larson pro sese david r ferguson and c teddy li for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 ’ on petition--- ers’ federal_income_tax tax in the amounts of dollar_figure and ‘all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure dollar_figure respectively the only issue remaining for decision is whether petitioners are liable for for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found ’ at the time the petition was filed petitioners who are married resided in annapolis maryland during ms larson was a homemaker sometime during ms larson also worked for calvary united methodist church for which she received wages of dollar_figure since at least mr larson has worked for various startup companies as a nonemployee and or an employee during mr larson worked for telepad corporation telepad data search inc data search and windermere information_technology systems windermere during that year telepad paid mr larson dollar_figure in wages that it reported in form_w-2 wage and tax 7on date the date of the trial herein petitioner judy hasty larson ms larson and respondent’s counsel signed the stipulation of facts in this case petitioner lewis peter larson mr larson was in california on that day and did not sign the stipulation of facts or appear at trial although mr larson did not appear at trial ms larson informed the court that mr larson had authorized her to speak for both of them at trial and the court allowed her to do so mr larson signed the brief that petitioners filed in this case for himself as well as for ms larson statement form_w-2 data search paid mr larson dollar_figure in nonemployee compensation that it reported in form 1099-misc miscellaneous income form_1099 and windermere paid mr larson dollar_figure in wages that it reported in form_w-2 and dollar_figure in nonemployee compensation that it reported in form_1099 due to a printing alignment error in form_1099 that windermere issued to mr larson for in which it reported that it paid mr larson dollar_figure in nonemployee compensation the first digit of that amount of nonemployee compensation ée appeared in that form on top of the preprinted dollar sign ie sdollar_figure that appeared in that form we shall refer to the foregoing printing alignment error as the alignment error because of the alignment error it was not readily apparent from reviewing form_1099 that windermere issued to mr larson for that the amount of nonemployee compensation reported therein was dollar_figure as opposed to dollar_figure from date until about three weeks before the time of the trial in this case mr larson was the president and the chief financial officer of mooney aerospace about three weeks before the trial in this case mr larson became the chief_executive_officer of that company sometime on or after date petitioners jointly sduring windermere also made dollar_figure in medical payments to mr larson q4e- filed form_1040 u s individual_income_tax_return for joint_return in schedule c profit or loss from business schedule c of that return petitioners reported with respect to mr larson’s nonemployee business activity gross_income totaling dollar_figure total expenses of dollar_figure and a net profit of sec_51 the dollar_figure of gross_income reported in schedule c of petitioners’ joint_return consisted of nonemployee compensa-- tion of dollar_figure from data search that it reported in form_1099 issued to mr larson for and nonemployee compensation of dollar_figure from windermere that petitioners assumed windermere reported in form_1099 issued to mr larson for petitioners did not at any time attempt to verify the accuracy of their assumption regarding the amount of nonemployee compensation reported in form_1099 that windermere issued to mr larson for that year on date respondent issued to petitioners a notice_of_deficiency notice for in that notice respondent determined inter alia that the correct amount of nonemployee compensation that mr larson received from windermere during and that petitioners should have reported in schedule c of the petitioners rounded up to the nearest dollar the dollar_figure of nonemployee compensation that they assumed windermere reported in form_1099 issued to mr larson for - - joint_return was dollar_figure and not the dollar_figure that petition- ers reported in that schedule respondent also determined in the notice that petitioners are liable for the year at issue for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662 b opinion the only issue remaining for our consideration is whether petitioners are liable for the accuracy-related_penalty under sec_6662 pursuant to sec_7491 respondent bears the burden of production with respect to that issue in order to meet respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropri- ate to impose the accuracy-related_penalty in this case ’ higbee respondent rounded down to the nearest dollar the dollar_figure of nonemployee compensation that windermere reported in form_1099 issued to mr larson for ‘with respect to court proceedings arising in connection with examinations commencing after date under sec_7491 respondent bears the burden of production with respect to an individual’s liability for any penalty or addition_to_tax internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 in any case in which there is no examination sec_7491 applies to court proceedings arising in connection with taxable periods or events beginning or occurring after date id it is reason- able to assume that any examination of petitioners’ taxable_year must have occurred sometime after petitioners filed their joint_return e sometime on or after date moreover the only taxable_period at issue in this case is ‘although respondent bears the burden of production with respect to the accuracy-related_penalty at issue respondent need not introduce evidence regarding reasonable_cause substan- continued v commissioner 116_tc_438 however the burden_of_proof remains with petitioners on that issue see rule a 290_us_111 higbee v commissioner supra pincite as pertinent here sec_6662 imposes an accuracy- related penalty equal to percent of the underpayment_of_tax resulting from a substantial_understatement of tax sec_6662 b an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 a and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 d a in schedule c of their joint_return petitioners included nonemployee compensation from windermere of only dollar_figure that is because due to the alignment error in form_1099 that windermere issued to mr larson for petitioners assumed that dollar_figure was the amount of nonemployee compensation reported in that form when in fact dollar_figure was the amount of such compensation reported in that form petitioners do not dispute that windermere paid nonemployee compensation of dollar_figure to mr larson during nor do petitioners dispute that the understatement_of_tax in this case exceeds the greater of continued tial authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 - percent of the tax regquired to be shown in the joint_return or dollar_figure see sec_6662 a on the record before us we find that respondent has satisfied respondent’s burden of produc-- tion under sec_7491 with respect to the accuracy-related_penalty in this case although petitioners do not dispute that windermere paid nonemployee compensation of dollar_figure and not dollar_figure to mr larson during and that there is a substantial_understatement of tax for under sec_6662 it is petitioners’ posi- tion that they are not liable for the accuracy-related_penalty under sec_6662 that is because according to petition- ers they used reasonable care in the preparation of their tax returns and should not be penalized as allowed by sec_6664 in support of their position petitioners contend inter alia larson was paid on an hourly basis for work performed at windermere and the number of hours varied from week to week throughout the year the hours spent at windermere were few initially and gradually increased windermere and larson agreed to transition larson from an hourly consultant to an employee to allow him to participate in their medical plan as soon as he was committing sufficient hours to them to allow for his inclusion in their medical plan this conversion from consultant to employee was done approximately one year prior to his preparing this tax_return in april of it would not be reasonable to assert as the respondent has that the exact date and the proportions of time spent on windermere activities versus unpaid hours at telepad would have been so precisely and permanently committed to memory that they could be recalled one year later larson relied solely on the form_1099 data provided by windermere adding to the confusion was a form_w-2 from windermere which petitioners assumed included the income understated in the badly printed exhibit ‘ b’ ’ in april of when it came time to prepare tax returns the larsons were having work done on their home and were living in a small cottage owned by friends who were out of town larson constructed his return with limited access to his records by pulling relevant documents together inputting them into a computer excel program and summarizing them where possible or relevant he compared all numbers to prior year numbers this is useful for checking several of the items in the return but since income varied widely from to it was not useful for the line item in question the form_1099 from windermere exhibit a ’ has the amount of dollar_figure clearly typed on it it was only apparent in retrospect that there was a overtyped on the bold preprinted dollar_figuresign the actual amount_paid to him as a consultant was dollar_figure before he was converted to an employee of windermere since the irs obtains this data in electronic format instead of print they had the advantage of receiving a clear number where mr larson did not mr larson used reasonable care in saving all his tax documents to prepare his statement entered them into a computer_program to eliminate math errors took the precaution to compare to prior years then used that program to complete his tax forms due to the irregular nature of his earnings and their timing theses mistakes were not easily discernable repro- duced literally before turning to petitioners’ position that under sec_6664 the court should not hold them liable for the accuracy-related_penalty we note that substantially_all of the above-quoted factual allegations including the alleged details surrounding mr larson’s work history with respect to windermere petitioners’ living arrangements during date and mr larson’s preparation of the joint_return are not supported by the record in this case and we shall not rely on them to --- - resolve the issue presented under sec_6662 see rule b we address now petitioners’ position that they used reason- able care in the preparation of their tax returns and should not be penalized as allowed by sec_6664 pursuant to sec_6664 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion the determi- nation of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include the experience knowledge and education of the taxpayer id although reliance on an information_return does not necessarily demonstrate reasonable_cause and good_faith such reliance constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id ‘petitioners advance on brief certain factual allegations in addition to those quoted above which we also find are not supported by the instant record and on which we shall not rely see rule b in addition petitioners attached certain documents to their brief to the extent those attached documents are not a part of the record in this case the court has disre- garded them see rule b - we must determine whether petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 c and the regulations thereunder when they reported in schedule c of their joint_return only dollar_figure and not dollar_figure as the nonemployee compensation that mr larson received from windermere during petitioners contend that they did in support of that contention petitioners point out that because of the alignment error in form_1099 that windermere issued to mr larson for the year at issue it was not readily apparent from reviewing that form that the amount of nonemployee compensation reported therein was dollar_figure and petitioners assumed that the amount of such compensation reported in that form was dollar_figure on the instant record we reject petitioners’ argument that under sec_6664 and the regulations thereunder the court should not hold them liable for the accuracy-related_penalty under sec_6662 it is significant that by reporting only dollar_figure instead of dollar_figure as the amount of nonemployee compensation that mr larson received from windermere during petitioners failed to report approximately percent of the total nonemployee compensation that mr larson received from windermere during that year and percent of the total nonemployee compensation that he received from windermere and from data search during that year ’ however at no time did mr larson an experienced busi- nessman and ms larson attempt to verify the accuracy of the amount of nonemployee compensation ie dollar_figure that they assumed was shown in form_1099 which windermere issued to him for we believe that petitioners should have attempted to ascertain why the amount that they assumed windermere reported in that form was extremely small when compared to the amount of work that he performed for windermere as a nonemployee during they did not ’ based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment in this case on that record we find further that petitioners have failed to carry their burden of establishing that they are not liable for for the accuracy-related_penalty under section moreover by reporting only dollar_figure instead of dollar_figure as the amount of nonemployee compensation that mr larson re- ceived from windermere during petitioners failed to report approximately percent of the total nonemployee and employee compensation that windermere paid to mr larson during that year and percent of the total nonemployee and employee compensation that all payors paid to mr larson during that year nor did petitioners attempt to determine why the amount that they assumed windermere reported in form_1099 issued to mr larson for was small when compared to the amount of work that he performed for windermere as a nonemployee and an employee during that year b we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of petitioners decision will be entered for respondent in light of our finding that petitioners are liable for the year at issue for the accuracy-related_penalty because of a substantial_understatement of tax under sec_6662 we shall not address respondent’s contention that petitioners are liable for the year at issue because of negligence or disregard of rules or regulations under sec_6662 2in this connection we note that in support of their position in this case petitioners rely on vandeyacht v commis- sioner tcmemo_1994_148 in that case we held inter alia that the taxpayers there involved were not liable for additions to tax under sec_6653 of the code in effect for and we find vandeyacht to be distinguishable from the instant case and petitioners’ reliance on that case to be misplaced the taxpayers in vandeyacht hired a bookkeeper and an accountant to ensure the accuracy of their tax returns we held that the taxpayers in vandeyacht exercised reasonable care and prudence where certain mistakes made by their bookkeeper were not easily discernable from the spreadsheets that that bookkeeper had provided to their accountant or from the tax returns that that accountant had prepared in the instant case petitioners have failed to establish that they exercised reasonable care and prudence to ensure the accuracy of the joint_return
